Citation Nr: 1749394	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO. 12-01 772	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

1. Entitlement to service connection for glaucoma.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for pseudoseizures, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

6. Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently 10 percent prior to December 17, 2008, and 20 percent since December 17, 2008.

7. Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently 10 percent prior to December 17, 2008, and 20 percent since December 17, 2008.

8. Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity.

9. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left (minor) upper extremity.

10. Entitlement to a separate disability rating for neurological stroke residuals affecting the left upper extremity and left lower extremity.

11. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

12. Entitlement to an effective date prior to October 28, 2002, for the award of service connection for atherosclerotic cardiovascular disease, status post myocardial infarction with chronic congestive heart failure (cardiac disability).

13. Entitlement to automobile and adaptive equipment or adaptive equipment only.

14. Entitlement to specially adapted housing or a special home adaption grant.

15. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status prior to July 2, 2004.

16. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 2, 2004.


REMAND

The appellant is a veteran (the Veteran) who had active duty service from November 1966 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO in Jackson, Mississippi.

In an April 2016 decision, the Board granted reopening of claim of entitlement to service connection for glaucoma, denied reopening of the claim of entitlement to service connection for hypertension, denied service connection for glaucoma, pseudoseizures, and erectile dysfunction, denied increased ratings for diabetes mellitus, peripheral neuropathy of the lower extremities (since December 17, 2008), peripheral neuropathy of the upper extremities, separate ratings for neurological stroke residuals affecting the left upper and lower extremities, denied automobile and adaptive equipment or adaptive equipment only, denied specially adapted housing or a special home adaption grant, and granted an earlier effective date prior to October 28, 2002, for the award of service connection for atherosclerotic cardiovascular disease. 

The Veteran appealed the April 2016 decision to the Veterans Court. In an Order dated in June 2017, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded the above issues back to the Board for additional development consistent with the Joint Motion. The Board interprets the Joint Motion as not vacating the Board's decision to the extent it granted reopening of the claim of entitlement to service connection for glaucoma or to the extent of the earlier effective date for atherosclerotic cardiovascular disease. 

In a May 2016 rating decision, the RO implemented the grant of an earlier effective date for service connection for atherosclerotic cardiovascular disease. The RO assigned a rating of 30 percent, effective October 28, 2002, an evaluation of 100 percent, effective April 3, 2007, an evaluation of 30 percent, effective  August 1, 2007, and an evaluation of 100 percent, effective December 17, 2008. The Veteran did not disagree with any of the ratings assigned. The Board has modified that issue to reflect the new effective date. 

The Board remanded the rating issues for peripheral neuropathy of the lower extremities (prior to December 17, 2008) for issuance of a Statement of the Case. The Statement of the Case was sent to the Veteran and he perfected the appeal. The Board has modified those issues to reflect the RO's characterization in the Statement of the Case, as the Board had previously mischaracterized the issues as rating restoration claims. 

The Board had remanded the issues of entitlement to an effective date prior to December 17, 2008, for award of SMC based on the need for regular aid and attendance or housebound status; and entitlement to TDIU prior to December 17, 2008. In a April 2017 rating decision, the RO granted both benefits from July 2, 2004, to December 17, 2008. The Board has modified those issues to reflect the new effective date. The Board deferred adjudication of the rating claim for PTSD pending ongoing evidentiary development. 

While the remanded and deferred issues were not a subject of the Joint Motion, for reasons explained below, the entire appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The parties to the June 2017 Joint Motion agreed that, prior to the appeal being forwarded to the Board, the Veteran had requested a 45-day extension of time from the RO, to respond to the Supplemental Statement of the Case. This request was received on August 31, 2015. Without making a decision on the request, in September 2015, the RO returned the appeal to the Board for a decision. Thereafter, on October 5, 2015, the Veteran informed the Board that the RO had not acted on his request and asked the Board for an additional 45 days in order "to obtain a medical opinion on pertinent issues." Without making a decision on the request, in December 17, 2015, the Board informed the Veteran that he could submit new evidence within 90 days or until the Board issued a decision, whichever came first.

Applicable law provides that a request for an extension prior to the expiration of the applicable time limit for the filing of a substantive appeal or Supplemental Statement of the Case may be granted for good cause. 38 C.F.R. § 20.303. A denial of a request for extension may be appealed to the Board. 

The parties to the Joint Motion agreed that the Board erred in not ensuring that the RO provided the Veteran with a decision on his request for his timely filed extension of time to respond to the Supplemental Statement of the Case and he was therefore not afforded an opportunity to appeal any such decision to the Board. The parties stipulated that the appeal must be remanded for the Board to direct the RO to act on the outstanding request for an extension of time.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

While not all issues were before the Veterans Court and subject to its remand, the Board finds that, due to the lack of specificity in the Veteran's request for additional time, it cannot be reliably determined which issues might be impacted by the additional evidence, should he be granted the additional time by the RO, and should he decide to submit additional evidence. Accordingly, to ensure his appellate rights, the Board finds that all issues remaining on appeal, as modified above, must be included in the remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a decision on his August 2015 request for additional time to submit evidence. If the request is denied, provide him notice of his appellate rights with respect to that decision. 

2. If the Veteran submits additional evidence, readjudicate any claims impacted by that evidence. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Sandra E. Booth, Esq.

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


